      Case 3:21-cv-00313-CHB Document 1 Filed 05/18/21 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                                   (Electronically Filed)

 HILLARY WILSON,                                  )
                                                  )
                                       Plaintiff, )
                                                  )
 v.                                               ) CIVIL ACTION NO. 3:21-CV-313-CHB
                                                  )
 MCKESSON CORPORATION                             )
                                                  )
 and                                              )
                                                  )
 REMX, LLC                                        )
                                                  )
                                                  )
                                     Defendants. )


                                     DEFENDANTS’ JOINT
                                     NOTICE OF REMOVAL

                                             *** *** ***

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant RemX, LLC (“RemX”), and

McKesson Corporation (“McKesson”), by counsel, hereby file this notice to remove an action

pending against them in the Jefferson Circuit Court to the United States District Court for the

Western District of Kentucky, Louisville Division. In support of this removal, Defendants state:

                                            Background

         1.     Plaintiff, Hillary Wilson (“Wilson” or “Plaintiff”), filed this action on April 15,

2021 in Jefferson Circuit Court against RemX and McKesson, said action being designated Civil

Case No. 21-CI-002219 (the “State Court Action”). A copy of the Complaint in the State Court

Action (the “Complaint”), along with the summonses, are attached as Exhibit A. The Complaint

was the initial pleading setting forth the claim for relief upon which this civil action is based, and

no other proceedings have occurred in the State Court Action.


FP 40480244.1
   Case 3:21-cv-00313-CHB Document 1 Filed 05/18/21 Page 2 of 5 PageID #: 2




        2.      Plaintiff, an employee of RemX, seeks alleged damages in connection with the

separation of her temporary assignment at McKesson. Plaintiff’s Complaint alleges a state law

claim of disability discrimination under the Kentucky Civil Rights Act, KRS 344.010 et seq.

        3.      RemX received service of the Complaint and process on April 19, 2021.

McKessson received service of the Complaint and process on April 21, 2021.

                                       Diversity Jurisdiction

        4.      As provided in 28 U.S.C. § 1332(a), federal courts have original jurisdiction over

all civil actions in which the action is between citizens of different states and the amount in

controversy exceeds $75,000 exclusive of interests and costs. See 28 U.S.C. § 1332(a).

        5.      This action is between citizens of different states.

        6.      Plaintiff alleges in her Complaint that she is a resident of Jefferson County,

Kentucky. [Compl. ¶ 2].

        7.      Defendant, RemX, LLC is a limited liability company organized under the laws of

the State of California with a principal place of business in Atlanta, Georgia. The sole member of

RemX, LLC is EB Professional Services, LLC. EB Professional Services, LLC is a Delaware

LLC. The sole member of EB Professional Holdings, LLC is Employbridge LLC, a California

LLC. EmployBridge LLC’s sole member is EmployBridge Holding Company, a Delaware

corporation with its principal place of business in Georgia.

        8.      Defendant, McKesson Corporation is a Delaware corporation with a principal place

of business in Irving, Texas. McKesson consents to and joins in this Notice of Removal.

        9.      Plaintiff seeks damages in an unspecified amount for lost wages (backpay and front

pay), benefits, compensatory damages, consequential damages, costs, attorneys’ fees and interest.




                                                  2
FP 40480244.1
   Case 3:21-cv-00313-CHB Document 1 Filed 05/18/21 Page 3 of 5 PageID #: 3




         10.    Based upon the types of damages that Plaintiff seeks, and upon information and

belief, the amount in controversy, exclusive of interest and costs, exceeds the sum of $75,000.

                                               Venue

         11.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 97 and 1441(a) because the

United States District Court for the Western District of Kentucky is the federal judicial district

embracing the Jefferson Circuit Court, the court in which the State Court Action was originally

filed.

                                           Timely Filing

         12.    This Notice of Removal is timely filed in compliance with 28 U.S.C. § 1446(b)

because it is filed within 30 days after April 19, 2021 and April 21, 2021, the date on which RemX

and McKesson, respectively, first received service of the Complaint in the State Court Action.

                                    Procedural Requirements

         13.    Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings in the State

Court Action are collectively attached to this Notice as Exhibit A.

         14.    Pursuant to 28 U.S.C. § 1446(d), Defendants have filed this Notice with this Court,

is serving a copy of this Notice upon counsel for Plaintiff, and is filing a copy of this Notice with

the Jefferson Circuit Court.

         15.    This Notice of Removal has been verified by Cynthia Blevins Doll, counsel for

Defendant RemX herein, pursuant to 28 U.S.C. § 1446(a) and Rule 11 of the Federal Rules of

Civil Procedure.

         WHEREFORE, Defendants, RemX, LLC and McKesson Corporation, remove this action

from the Jefferson Circuit Court to the United States District Court for the Western District of

Kentucky, Louisville Division.



                                                  3
FP 40480244.1
   Case 3:21-cv-00313-CHB Document 1 Filed 05/18/21 Page 4 of 5 PageID #: 4




                                       Respectfully submitted,

                                       /s/ Cynthia Blevins Doll
                                       Cynthia Blevins Doll
                                       Fisher & Phillips LLP
                                       220 West Main Street, Suite 1700
                                       Louisville, KY 40202
                                       Phone: (502) 561-3990
                                       Fax: (502) 561-3991
                                       E-mail: cdoll@fisherphillips.com

                                       COUNSEL FOR DEFENDANT,
                                       REMX, LLC

                                       /s/ Jennifer S. Rusie
                                       Jennifer S. Rusie
                                       Ogletree, Deakins, Nash,
                                       Smoak & Stewart, P.C.
                                       401 Commerce Street, Suite 120
                                       Nashville, TN 37219-2446
                                       Phone: (615) 687-2223
                                       Fax: (615) 254-1908
                                       E-mail: Jennifer.rusie@ogletree.com

                                       COUNSEL FOR DEFENDANT,
                                       MCKESSON CORPORATION




                                      4
FP 40480244.1
   Case 3:21-cv-00313-CHB Document 1 Filed 05/18/21 Page 5 of 5 PageID #: 5




                              CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2021, I electronically filed the foregoing Notice of
Removal with the clerk of the court by using the CM/ECF System, which arranges for electronic
service to the following:

           Andrew Dutkanych
           Biesecker Dutkanych & Macer, LLC
           144 North Delaware Street
           Indianapolis, IN 46204
           Phone: (317) 991-4765
           E-mail: ad@bdlegal.com

           COUNSEL FOR PLAINTIFF



                                              /s/ Cynthia Blevins Doll
                                              COUNSEL FOR DEFENDANT




                                              5
FP 40480244.1
